Title: Thomas Jefferson to William Canby, 18 September 1813
From: Jefferson, Thomas
To: Canby, William


          Sir Monticello Sep. 18. 13.
          I have duly recieved your favor of Aug. 27. am sensible of the kind intentions from which it flows, & truly thankful for them, the more so as the they could only be the result of a favorable estimate of my public course. during a long life, as much devoted to study, as a faithful transaction of the trusts committed to me would permit, no subject has occupied more of my consideration than our relations with all the beings around us, our duties to them, and our future prospects. after reading & hearing every thing which probably can be suggested respecting them, I have formed the best judgment I could as to the course they prescribe, and in the due observance of that course, I have no recollections which give me uneasiness. an eloquent preacher of your religious society, Richard Motte, in a discourse of much unction and pathos, is said to have exclaimed aloud to his congregation, that he did not believe there was a Quaker, Presbyterian, Methodist or Baptist in heaven.
			 having paused to give his audience time to stare and to wonder, he added, that, in heaven, God God knew no distinctions, but considered all good men as his children, and as brethren of the same family. I believe, with the Quaker preacher, that he who steadily observes those moral
			 precepts in which all religions concur, will never be questioned, at the gates of heaven, as to the dogmas in which they all differ. that on entering there, all these are left behind us, and the Aristideses & Cato’s, the Penns & Tillotsons, Presbyterians and Papists, will find themselves united in all principles which are in concert with the reason of the supreme mind. of all the systems of morality which antient or modern, which have come under my observation, none appear to me so pure as that of Jesus. he who follows this steadily need not, I think, be uneasy, altho’ he cannot comprehend the subtleties &
			 mysteries erected on his doctrines by those who, calling themselves his special
			 followers & favorites, would make him come into the world to lay snares for all understandings but theirs. these metaphysical heads, usurping the judgment seat of god, denounce as his enemies
			 all
			 who cannot percieve the Geometrical logic of Euclid, in the demonstrations of St Athanasius, that three are one, and one is three; and yet that the one is not three, nor the three one. in all essential points, you and I are of the same religion; and I am too old to go into enquiries & changes as to the unessential.
			 repeating therefore my thankfulness for the kind concern you have been so good as to
			 express, I salute you with friendship and brotherly esteem.
          Th:
            Jefferson
         